 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY WHITE, an individual; A.W.                 No. 1:18-cv-01206-DAD-SAB
      and A.L.W., minors, by and through their
12    guardian,
13                       Plaintiffs,                     ORDER GRANTING PARTIES’
                                                         STIPULATION TO DISMISS ACTION
14            v.                                         WITHOUT PREJUDICE
15    COUNTY OF STANISLAUS, et al.,                      (Doc. No. 51)
16                       Defendants.
17

18           On April 5, 2019, the parties filed a stipulation to dismiss this action without prejudice to

19   its refiling. (Doc. No. 51.) Attached thereto is a declaration from plaintiffs’ counsel averring that

20   David Brooks, the guardian ad litem for the two minors in this action, A.W. and A.L.W., agrees

21   on behalf of the minors that the facts and circumstances of this action justifies the dismissal of the

22   action without prejudice. (Doc. No. 52-2 at 2.) Pursuant to the parties’ stipulation, it is hereby

23   ordered that this action is dismissed without prejudice. Defendants’ pending motion to dismiss

24   the first amended complaint (Doc. No. 34) and the assigned magistrate judge’s pending findings

25   /////

26   /////

27   /////

28   /////
                                                        1
 1   and recommendations (Doc. No. 49) are denied as having been rendered moot by this order. All

 2   pending deadlines and hearing dates are hereby vacated.

 3   IT IS SO ORDERED.
 4
        Dated:    April 8, 2019
 5                                                   UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
